IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-38,198-03



EX PARTE JULIUS JEROME MURPHY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 97-F-462-102 IN THE 102ND DISTRICT COURT
FROM BOWIE COUNTY 


Per curiam.
 
O R D E R


	This is a subsequent application for habeas corpus filed pursuant to Texas Code of
Criminal Procedure, Article 11.071, Section 5.  Applicant asserts he is mentally retarded and
cannot be executed under Atkins v. Virginia, 536 U.S. 304, 122 S. Ct. 2241 (2002).
	Applicant was convicted of capital murder in 1998.  We affirmed the conviction and
sentence.  Murphy v. State, AP No. 73,194 (Tex. Crim. App. May 24, 2000).  On October
2000, applicant filed his initial application for writ of habeas corpus pursuant to Article
11.071.  This Court denied relief.  Ex parte Murphy, No. WR-38,198-02 (Tex. Crim. App.
April 10, 2002).  In an order dated January 18, 2006, this Court remanded this subsequent
application to resolve the issue as set out in Article 11.071, Sections 7 through 10.
	The incomplete habeas record has been forwarded to this Court prematurely.  We
remand this application to the 102ND District Court of Bowie County to allow the trial judge
to complete an evidentiary investigation and enter findings of fact and conclusions of law.
	This application will be held in abeyance until the trial court has resolved the fact
issues.  The issues shall be resolved within 60 days of this order.  A supplemental transcript
containing all affidavits and interrogatories or the transcription of the court reporter's notes
from any hearing or deposition, along with the trial court's supplemental findings of fact and
conclusions of law, shall be forwarded to this Court within 75 days of the date of this order. 
Any extensions of time shall be obtained from this Court. 
	IT IS SO ORDERED THIS THE 27TH  DAY OF MARCH, 2013.
Do not publish